Citation Nr: 1025235	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-13 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for a back disorder.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for a neck disorder.

3.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2007 from the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which continued a 10 percent rating for bilateral 
hearing loss and a May 2008 rating decision from the RO which 
denied the Veteran's application to reopen a previously denied 
claim for service connection for neck and back disabilities.

Additional evidence was submitted in March 2010, accompanied by a 
waiver of AOJ review.  

The appeal of the issue of entitlement to an increased rating for 
bilateral hearing loss is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


FINDINGS OF FACT

1.  A December 2004 rating decision denied the Appellant's claim 
for service connection for a back disorder.  He was provided 
notification of the rating decision and of his appellate rights 
in December 2004, but did not appeal this decision. 

2.  New evidence received since the December 2004 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a back  
disorder.

3.  A December 2004 rating decision denied the Appellant's claim 
for service connection for a neck disorder.  He was provided 
notification of the rating decision and of his appellate rights 
in December 2004, but did not appeal this decision. 

4.  New evidence received since the December 2004 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a neck 
disorder.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying service connection 
for a back disorder is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
December 2004 rating decision, and the claim for service 
connection for a back disorder is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  The December 2004 rating decision denying service connection 
for a neck disorder is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  New and material evidence has not been received since the 
December 2004 rating decision, and the claim for service 
connection for a neck disorder not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Veteran's claim to reopen was received 
in February 2008. Prior to adjudication of this matter in May 
2008, the RO sent a letter addressing the claim to reopen in 
March 2008. 

The Veteran was provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to prevail 
on these types of claims and of his and VA's respective duties.  
The duty to assist letter notified the Appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from the 
Veteran's private physician regarding treatment, or to provide a 
properly executed release so that VA could request the records 
for him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant so that 
VA could help by getting that evidence.  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award.  This notice was provided in the 
March 2008 letter.

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection. See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the notice letter provided 
to the Appellant in March included the criteria for reopening a 
previously denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied for each issue.  Consequently, the Board finds 
that adequate notice has been provided, as the Appellant was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection for the back 
disorder and neck disorder that were found insufficient in the 
previous denial.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims folder.  
Furthermore VA, Social Security and private medical records were 
obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Notably, the duty to assist of 
arranging for a VA examination or obtaining a medical opinion 
does not attach until a previously denied claim is reopened. 38 
C.F.R. § 3.159(c)(4)(iii).  Notwithstanding this fact, the 
Veteran was provided a VA examination in November 2008 to address 
these claimed disorders.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  Through notices of the RO, 
the Appellant has been notified and made aware of the evidence 
needed to substantiate this claim to reopen, avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
claimant or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matter being decided, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. New and Material Evidence

Service connection was denied for a cervical spine disability and 
a lumbar spine disability in a December 2004 rating decision, 
with notice sent the same month.  The Veteran did not appeal this 
decision and it became final.  He now seeks to reopen his claims 
for service connection for these disabilities. 

Prior unappealed decisions of the Board and the RO are final. 38 
U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2009).  If, however, new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and review 
the former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence is 
new and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).

New evidence means existing evidence not previously submitted to 
agency decision makers. 38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  New and Material Evidence to reopen back disability claim

The basis for the December 2004 denial of service connection for 
the lumbar spine disability was that while the Veteran had been 
in a motor vehicle accident in April 1970, with subsequent 
treatment for cervical spine complaints, there were no records of 
continuous treatment for back complaints since service, and it 
was noted that there had been 20 years since service, before 
treatment for back complaints were shown after service.  It was 
also noted that the VA treatment records from 2004 did not 
contain any medical opinion that would link the current back 
complaints to service.  

Among the evidence before the RO in December 2004 denial were 
service treatment records showing no complaints or history of 
back problems on the June 1967 entrance examination or report of 
medical history.  In April 1970 the Veteran was in a motor 
vehicle accident, with cervical spine complaints reported, but no 
complaints or findings regarding the back.  A May 1970 note which 
addressed recurrence of whiplash symptoms diagnosed lumbosacral 
sprain, but the physical examination findings were limited to the 
neck. X-ray of the lumbar spine done in June 1970 was negative 
for fracture. He was in a second car accident in December 1970 
with a history of being treated and released by a private 
hospital and no back complaints or findings shown.  His May 1971 
separation examination revealed a normal spine and the report of 
medical history was negative for any history of recurrent back 
pain, arthritis/rheumatism or broken bones.  

A January 1987 VA examination also previously before the RO in 
December 2004 revealed a completely normal spine.  Also before 
the RO was an undated records among treatment records from 1985 
and 1986, which did note mild aches in the shoulders and lower 
back ever since an auto accident in the 1970's, and a history of 
lumbosacral strains in the past.  

VA records from 2004 previously before the RO in December 2004 
includes a July 2004 record showing complaints of low back pain 
for a year, with pain going from the low back down the left 
buttock, inguinal area and down the left leg.  The symptoms 
worsened recently but there was no significant trauma that could 
be recalled.  He was noted to have had an MRI of the lumbar spine 
showing left L5 nerve root compression and touch of the right L3-
4 nerve.  He was noted to have a past history of chronic low back 
pain and radiculopathy in April 2004.  Examination included 
review of imaging which showed degenerative disc disease (DDD) 
worse at L3-4 with contact of the exiting L3 nerve root on the 
right and a transitional segment anomaly of the lumbar spine with 
sacralization of L4.  The assessment was left L5 root 
radiculopathy of uncertain etiology.  

The Veteran's lay evidence previously before the RO in December 
2004 includes his contentions that he injured his neck in a motor 
vehicle accident in the 1970's in the original claim filed in 
August 2004.  

Evidence submitted after December 2004 includes additional VA 
records from 2004, specifically X-ray report from March 2004 
showing disc space narrowing and spondylolisthesis at L3-4 and 
L5-S1, and an MRI report from April 2004 showing DDD worse at L3-
4 with contact of the exiting L3 nerve root on the right and 
compression of the L5 nerve root and contact of the right nerve 
root, and the transitional segmental anomaly with bilateral 
sacralization at L4.  Also received after December 2004 are VA 
records from 2005 with a January 2005 pain consult for continuous 
low back pain times one year, of gradual onset and left radicular 
component.  Examination noted spasm of the lumbar paraspinous 
muscles, pain on flexion, and positive straight leg raise on the 
left at 60 degrees.  The assessment was DDD, and he underwent 
nerve block the same month.  He subsequently underwent additional 
nerve blocks in March 2005, May 2005 and August 2005, for his low 
back pain and radiculopathy, with improvement of pain.  The 
problem lists from 2005 noted that he had chronic low back pain, 
lumbar radiculopathy and facet arthrosis.  In December 2006, he 
was followed up for back pain and was pleased with the results 
from his treatments and had no significant back pain, with 
unremarkable findings on examination. He was assessed with 
chronic low back pain with radiculopathy, controlled.  

Thereafter, the records received since December 2004 reflect that 
the Veteran remained problem free until March 2007 when he was 
seen for pain in the low back radiating down the left leg, with 
symptoms the same as those he had prior to receiving the multiple 
facet injections.  He was assessed with acute exacerbation of the 
chronic low back pain. X-rays from the same month showed DDD of 
L4-5 with arthritic changes in the facet joints which had 
slightly progressed compared to prior findings from 2004.  MRI 
findings from April 2007 diagnosed L4-5 central disc protrusion 
with compression of the right exiting root.  L5-S1 showed 
touching of the right exiting root within the foramen by a disc 
osteophyte.  He was told that the April 2007 MRI showed a pinched 
nerve.  

In May 2007, he underwent pain consult for the low back pain and 
bilateral radiculopathy that began one month ago and was of 
atraumatic onset.  Examination revealed pain on moderate 
palpation of the lumbar spine, positive straight leg raise of 45 
degrees and painful motion.  The diagnosis was DDD with 
myelopathy and lumbar facet arthritis.  Once again he underwent 
multiple lumbar nerve blocks between May 2007 and July 2007, but 
continued with severe pain.  In August 2007 he reported no relief 
with his lumbar spine symptoms with radiculopathy and wanted 
surgery.  The diagnosis continued to be the same as diagnosed in 
May 2007.  

In October 2007 he underwent a surgical consult.  Again the 
history of the low back pain with radiculopathy was said to have 
existed since 2002.  The findings from the MRIs were recited and 
treatment options were discussed, and he wished to have surgery.  
In February 2008, he underwent bilateral microscopic L4-5 
hemilaminectomy and right sided microdiscectomy for bilateral L4-
5 lateral recess stenosis.  Post surgery, his symptoms improved 
with leg pain having completely subsided by March 2008.  In 
August 2008 he underwent an annual examination to follow-up his 
laminectomy, with examination of the back unremarkable.  

The Veteran underwent a VA examination in November 2008, which 
included review of the claims file to determine whether there was 
a link between the current disability of the lumbar spine and the 
car accidents in service in 1970.  The service treatment records 
were noted to show a history of the accident in April 1974 with 
complaints and findings pertinent to the cervical spine.  The 
history of the second accident in service was noted to not 
involve the back.  The separation examination was also noted to 
be unremarkable for the back.  The examiner found no complaints 
referable to the lumbar spine until 2004, noting that the VA 
examination of January 1987 was musculoskeletally normal, and 
noted the complaints of back pain beginning around April 2004, 
with a neurological note from July 2004 discussing low back pain 
for about a year.  It was also noted records showing low back 
pain starting in 2002.  The Veteran reported his back bothering 
him since 2002.  The examiner opined that in the absence of any 
documentation of intercurrent problems with the low back between 
1970 and 2004, that he was forced to opine that the Veteran's 
current lumbar spondylosis are not related to the motor vehicle 
accident that occurred in service.  The examiner noted that if 
additional records were to be obtained that showed the lumbar 
spine had continuous problems between 1970 and 2004, it would be 
worth reevaluating.  However, in the absence of such 
documentation, he was forced to opine that it is more likely than 
not that the lumbar spine problems are not related to the motor 
vehicle accident (in service).  

Social Security records obtained in June 2008, included 
duplicates of VA and private records and also included a 
disability questionnaire in which the Veteran described having 
worked as a commercial fisherman from January 2001 to December 
2001 and as a fish cutter at various times from 1992 to 2008.  He 
indicated that he worked after the date his disabilities first 
interfered with his ability to work.  He denied any job related 
alterations due to his disability.  He reported heavy lifting and 
bending on the job.  

Also in November 2008, the Veteran underwent an examination for 
Social Security purposes, with findings that he was disabled 
based in part on his DDD of the lumbar spine with a record dating 
back to March 2005 cited.  

Also received after December 2004 were lay statements submitted 
by the Veteran including his February 2008 claim, a March 2008 
statement in support of his claim and a May 2008 notice of 
disagreement, in which he again cites to having car accidents in 
service and relates this as the cause of his lumbar spine 
problems.  He also acknowledged having worked heavy labor type 
jobs such as commercial fishing and truck driving after service, 
but contended that he had neck and back problems prior to taking 
on these jobs.  His March 2008 statement reports a history of 
back pain for more than 30 years and he denied any back injuries 
after his discharge in 1971.

Based on a review of the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen a previously 
denied claim for service connection for a back disorder.  That 
evidence which is not actually unfavorable, is essentially 
duplicative of evidence which had been before the RO in December 
2004.  This includes the medical records which tend to show that 
his current lumbar spine pathology is of relatively recent onset, 
dating back to 2002, with none of the records suggesting a link 
between the current problems and service.  

While the Board does note that the Veteran's statement in March 
2008 where he relates a 30 year history of back pain is new, in 
that he did not make such a statement before, this is essentially 
duplicative of the history shown in the medical records from 1985 
and 1986 where he is noted to have reported aches and pains 
including the low back since the 1970's.  Otherwise his lay 
statements simply reiterate the same history claimed of back pain 
due to the car accidents in service which had been previously 
considered.  

Furthermore additional evidence received since December 2004 
includes the unfavorable VA examination report from November 2008 
which determined that the Veteran's current lumbar spine disorder 
was most likely unrelated to service.  

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the Appellant's claim 
for service connection for a back disorder.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not been 
submitted since the December 2004 RO decision.  Thus the claim 
for service connection for a back disorder may not be reopened, 
and the December 2004 RO decision remains final.

B.  New and Material Evidence to Reopen Neck disability Claim

The basis for the December 2004 denial of service connection for 
the cervical spine disability was that while the Veteran had been 
in a motor vehicle accident in April 1970, with subsequent 
treatment for shoulder complaints, there were no records of 
continuous treatment for cervical spine complaints since service, 
and it was noted that there had been 20 years since service, 
before treatment for neck complaints were shown after service, 
thus no chronic disability was shown.  The rating also found that 
the VA records from 2004 only showed complaints of neck pain, 
with no diagnosed disability.  

Among the evidence before the RO in December 2004 denial were 
service treatment records showing no complaints or history of 
neck problems on the June 1967 entrance examination or report of 
medical history.  In April 1970 the Veteran was in a motor 
vehicle accident, with cervical spine complaints reported, and 
the injury was determined to be a whiplash injury, with pain, 
paresthesias and limited motion of the neck noted. X-rays showed 
a mild loss of lordotic curve of the upper cervical region, but 
no other significant findings.  He was issued a neck brace.  In 
May 1970, he had a recurrence of the whiplash, with symptoms such 
as stiffness, paresthesia and limited motion.  He was assessed 
with cervical whiplash status post motor vehicle accident and was 
reissued a neck brace.  He was in a second car accident in 
December 1970 with a history of being treated and released by a 
private hospital and no neck complaints or findings shown.  X-ray 
of the cervical spine done in June 1970 was negative.  His May 
1971 separation examination revealed a normal spine and the 
report of medical history was negative for any history 
significant for cervical spine problems such as 
arthritis/rheumatism or broken bones.  

A January 1987 VA examination also previously before the RO in 
December 2004 revealed a completely normal spine.  Also before 
the RO was an undated records among treatment records from 1985 
and 1986, which did note mild aches in the shoulders and lower 
back ever since an auto accident in the 1970's, and a history of 
lumbosacral strains in the past.  However no mention of cervical 
spine problems was made.  

VA records from 2004 previously before the RO in December 2004 
includes a July 2004 record showing complaints of neck pain for a 
year (along with low back pain).  The neck pain was described as 
radiating down the left shoulder.  Symptoms worsened recently but 
no significant trauma could be recalled.  The examination focused 
on back symptoms and the assessment was neck pain of uncertain 
etiology.  

The Veteran's lay evidence previously before the RO in December 
2004 includes his contentions that he injured his neck in a motor 
vehicle accident in the 1970's in the original claim filed in 
August 2004.  

Among the evidence received after December 2004 are additional 
records from 2004 which include an April 2004 cervical spine X-
ray which diagnosed DDD and neural formaminal narrowing at C5/6.  
An MRI of the cervical spine from August 2004 showed grossly 
normal alignment of the cervical spine, with the most significant 
findings of multilevel disc desiccation, most prominently at C5-6 
and C6-7 and disc space narrowing at these levels.  Otherwise the 
records from 2004 did not provide significant findings regarding 
the cervical spine.  Likewise records from 2005 focus on lumbar 
complaints, until a December 2005 record noted pain and weakness 
in the right hand apparently originating from the neck and said 
to exist for a year, but worse the past 3 days.  He was said to 
have a history of radiculopathy, with references made to the 
notes and MRI report from July 2004 and December 2004.  Plans 
included further X-ray of the cervical spine, and a January 2006 
cervical spine X-ray revealed distal cervical spondylosis and 
neural foraminal stenosis.  

Thereafter the records received after December 2004 reflect no 
significant findings regarding the cervical spine, until February 
2007, when he had complaints of neck pain exacerbated by exercise 
and chewing.  The same month he was treated for a cyst in the 
left side of his neck diagnosed as folliculitis.  The rest of the 
records from 2007 are silent for cervical spine complaints.  

In February 2008, on the same day that the Veteran underwent 
lumbar spine surgery, there were complaints of pain in the neck 
and shoulder, which improved when standing up.  Examination 
revealed limited range of motion of the neck and shoulders.  The 
rest of the records from that date focused on the lumbar spine.  
An August 2008 annual examination noted complaints of neck and 
mid back pain with right upper extremity numbness, with 
examination showing slightly diminished strength in that 
extremity.  The diagnosis was cervical radiculopathy.  
Thereafter, the Veteran was treated between September 2008 and 
October 2008 for an abscess on the back of the neck, and in 
October 2008 he was seen at the neurosurgery clinic for 
complaints of constant pain in the right sided neck and upper 
back pain with right upper extremity weakness described as of 
many years duration.  Following examination, which included 
review of a September 2008 cervical MRI, he was assessed with 
cervical DDD with stenosis.  

Social Security records obtained in June 2008, included 
duplicates of VA and private records and also included a 
disability questionnaire where the Veteran described having 
worked as a commercial fisherman from January 2001 to December 
2001 and as a fish cutter at various times from 1992 to 2008.  He 
indicated that he worked after the date his disabilities first 
interfered with his ability to work.  He denied any job related 
alterations due to his disability.  He reported heavy lifting and 
bending on the job.  

The Veteran underwent a VA examination in November 2008, which 
included review of the claims file to determine whether there was 
a link between the current disability of the cervical spine and 
the car accidents in service in 1970.  The service treatment 
records were noted to show a history of the accident in April 
1974 with mild neck stiffness a few days later, with X-rays 
showing nothing more remarkable than the straightening of the 
cervical lordosis.  The single visit with recurrence of pain was 
noted in May 1970.  The second accident was noted to have no 
complaints regarding the neck.  The separation examination was 
also noted to be unremarkable. The examiner found no complaints 
referable to the cervical spine until 2004, noting that the VA 
examination of January 1987 was musculoskeletally normal, and 
noted the complaints of neck pain beginning around April 2004.  
The Veteran reported his neck hurting since the late 1970's.  

The examiner opined that in the absence of any documentation of 
intercurrent problems with the neck between 1970 and 2004, that 
he was forced to opine that the Veteran's current cervical 
spondylosis with neuroforaminal stenosis and DDD are not related 
to the motor vehicle accident that occurred in service.  However, 
if additional records were to be obtained that showed the 
cervical spine had continuous problems between 1970 and 2004, it 
would be worth reevaluating.  In the absence of such 
documentation, he was forced to opine that it is more likely than 
not that the Veteran's cervical spine problems are not related to 
the motor vehicle accident (in service).  

Also in November 2008, the Veteran underwent an examination for 
Social Security purposes, with findings that he was disabled 
based in part on his cervical spine complaints with a January 
2006 cervical spine showing narrowing and mild retrolisthesis 
cited.  

Also received after December 2004 were lay statements submitted 
by the Veteran including his February 2008 claim, a March 2008 
statement in support of his claim and a May 2008 notice of 
disagreement, where he again cites to having car accidents in 
service and relates this as the cause of his cervical spine 
problems.  He also acknowledged having worked heavy labor type 
jobs such as commercial fishing and truck driving after service 
but contended that he had neck and back problems prior to taking 
on these jobs.  

Based on a review of the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen a previously 
denied claim for service connection for a neck disorder.  That 
evidence which is not actually unfavorable, is essentially 
duplicative of evidence which had been before the RO in December 
2004.  This includes the medical records which tend to show that 
his current cervical spine pathology is of relatively recent 
onset, dating back to roughly around 2003, with none of the 
records suggesting a link between the current problems and 
service..  While the Board does note that the Veteran's statement 
in March 2008 where he suggests that he had neck problems prior 
to working in commercial fishing is new, in that he did not make 
such a statement before, this does not establish continuity of 
symptoms since service, as his Social Security records show he 
did such work decades after service.  Otherwise his lay 
statements simply reiterate the same history claimed of neck pain 
due to the car accidents in service which had been previously 
considered.  

Furthermore additional evidence received since December 2004 
includes the unfavorable VA examination report from November 2008 
which determined that the Veteran's current cervical spine 
disorder was most likely unrelated to service.  

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the Appellant's claim 
for service connection for a neck disorder.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not been 
submitted since the December 2004 RO decision.  Thus the claim 
for service connection for a neck disorder may not be reopened, 
and the December 2004 RO decision remains final.


ORDER

The application to reopen the claim for service connection for a 
back disorder is denied.

The application to reopen the claim for service connection for a 
neck disorder is denied.


REMAND

The Veteran contends that his hearing loss is more severe than 
currently evaluated.

Since the most recent examination of March 2008 was conducted 
more than two years ago, the Veteran has submitted a letter in 
April 2009 in which he appears to suggest that his hearing has 
worsened to the extent that he had been asked to change his job 
duties to a lower paying position due to problems hearing and 
communicating.  Along with suggesting a worsening of symptoms 
since the last examination, he appears to be raising a claim for 
increased rating on an extraschedular basis, having alleged 
interference with his occupation due to hearing loss.  The RO in 
its statement of the case dated in March 2009 (prior to the 
Veteran's April 2009 letter) did cite 38 C.F.R. § 3.321, however 
the RO failed to actually cite the regulation itself associated 
with this cite and also did not delve into the occupational 
impact of the hearing loss.  In light of these new contentions 
regarding recent interference with employment from the hearing 
loss, the RO should more fully address the question of 
entitlement to an increased rating to include the appropriateness 
of an extraschedular basis.  

VA is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  The veteran is competent to 
provide an opinion that his disability has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA 
examination to determine the extent of any current hearing loss 
disability is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again contact the 
Veteran and ask that he identify all 
sources of treatment for any hearing loss 
problems he may have had since the most 
recent VA examination of March 2008.  He 
should be asked to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources (not 
already in the claims folder) should then 
be requested.  All records obtained should 
be added to the claims folder.  If requests 
for any private or non-VA government 
treatment records are not successful, the 
AOJ should inform the Veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. § 3.159 
(2009).

2.  After the completion of the above, the 
AOJ should schedule the Veteran for an 
examination, by an appropriate specialist, 
to determine the nature and severity of the 
service-connected bilateral hearing loss.  
The claims file, the VA criteria for 
evaluating hearing loss, and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
The examiner should perform any tests or 
studies deemed necessary for accurate 
assessments, to include audiology testing 
recording speech discrimination (Maryland 
CNC) and the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, and calculate 
the puretone threshold averages pursuant to 
the VA criteria for evaluating hearing loss 
(38 C.F.R. § 4.85 (d).)  The results of 
this audiology testing must be included in 
the examination report.  The examiner is 
requested to review the pertinent medical 
records, examine the appellant and provide 
a written opinion as to the presence and 
severity hearing loss.  In doing so, the 
examiner should address the impact of his 
hearing loss on his social and occupational 
functioning.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claim, to include 
consideration of the appropriateness of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of the 
case (SSOC), which reflects consideration 
of all additional evidence received.  It 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and discussion of 
all pertinent regulations, to include 
38 C.F.R. § 3.321(b)(1).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


[Continued on following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


